DETAILED ACTION
	This office action is response to communications for Application No. 15/819,097 filed on 06/18/2021.
No claims have been amended.
Accordingly, Claims 1-3, 5-12, and 14-18 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but are not persuasive.

	Applicant’s Argument (A): “The claims recite a model that does not account for a predetermined event. The Office Action asserts that Goldstein teaches this feature. 
Goldstein teaches the use of two types of models: a data model and a predictive model. Data models are used to receive mapped data (Goldstein, paragraphs 11 and 107) and not make predictions. See also Goldstein, paragraph 112 noting "one or more data models (or aspects thereof) for use by the other platforms when ingesting and mapping data received from asset- related sources." 
	Examiner’s Response: The applicant alleges that Goldstein fails to disclose a model that accounts for a “predetermined event”. Specifically, the applicant alleges that the “abnormal conditions” disclosed by Goldstein does not represent a “predetermined event” from conditions that are previously known, however the examiner respectfully disagrees. The term “abnormal” means deviating from what is normal or usual, which represents conditions that are already known. As cited in the Non-Final Office abnormal conditions” in a predictive failure model, which under the broadest reasonable interpretation, represents a “predetermined event”, refer to [0056-0058 and 0142]. 
	For further evidence, Goldstein discloses “predefined rules” (Goldstein, [0114, 0122-0123, 0147], “For instance, the master platform may define and distribute certain predefined rules, workflows, predictive models, or the like. As one possible example, the master platform may define and distribute source-to-target rules that dictate how to route certain types of asset-related data within the platform.”) to define and map asset-related data for the machine learning process. Furthermore, Goldstein discloses environmental and weather data associated with the assets (Goldstein, [0037], “Examples of environment data sources include weather-data servers, global navigation satellite systems (GNSS) servers, map-data servers, and topography-data servers that provide information regarding natural and artificial features of a given area, among other examples.” [0122], “These data fields may be configured to accept asset-identifying data as well as various data related to asset operation, such as sensor/actuator data, on-asset event data (e.g., abnormal-condition indicators), location data, inspection/maintenance/repair data, fluid data, weather data, job site data, configuration data, and transaction data, among many other examples.”), which under the broadest reasonable interpretation, represents a “predetermined event”. 
	In response to the applicant's argument that “the claimed system includes a model that does not account for certain predetermined events. The applicant does not apply indicators to the claimed model to obtain predictions about conditions currently unaccounted for by the model”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

	Applicant’s Argument (B): “The use of some predictive models can be thought of as a two-step process. First, a model is trained in a training phase. Then, the model is used in a "production" or "execution" phase. The claims recite changing an already-trained model to account for a previously unaccounted for event. In other words, the model is refined after training occurs. Training involves applying extensive training data sets to build a model from scratch; refining a model may involve refining certain already existing parameters of the model. The two processes are not the same.”
	Examiner’s Response: The applicant alleges that Goldstein fails to disclose a predictive model that is trained in a “training phase”. However, the examiner notes that the claims do not recite “training” a predictive model. The applicant is arguing elements not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. However, for the interests of compact prosecution, Goldstein discloses predictive models utilizing machine learning techniques (Goldstein, [0123], “In yet another example, aspects of the data model may be defined by the platform 500 (e.g., based on user input or machine learning). A data model could be defined in other manners as well.”), which under the broadest reasonable interpretation, represents “training” a model (Instant application, [0022], “It will be appreciated that the present approaches are not limited to specific use cases, but providing the intelligence to re-training and tuning of machine learning pipelines.”)

	Applicant’s Argument (C): “The claims recite determining patterns in the data that link the data to an unaccounted for event. The Office Action admits that Goldstein does not teach this element but asserts that Morris does. The applicant respectfully disagrees this assertion for the following reasons.”
	Examiner’s Response: The applicant alleges that Morris fails to disclose, “determining patterns in the data that link the data to an unaccounted for event”, however the examiner respectfully disagrees. As cited in the Non-Final Office Action dated 03/31/2021, Morris discloses predictive models to determine patterns within data for operational outcomes of interest, including faults, failures, energy or resource use, etc., which under the broadest reasonable interpretation, represents a determining patterns in the data for a “predetermined event”, refer to [0033 and 0118]. 
statistical techniques” to identify an event but does not change his model based on the “statistical techniques”, however the examiner respectfully disagrees. Morris discloses “trainable”, “self-learning”, or “self-modifying” methods to test, discard and select predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time, [0029], “In short, the systems and methods of the present invention are trainable (or “self-learning” or “self-modifying”) in that they automatically test, discard and select predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time.” For further evidence, Morris discloses a plurality of machine learning models to be trained (Morris, [0079], “A plurality of varying machine learning models or classifiers can be trained in parallel based on the contextualization 186 for use as the sub-models. In practice, the aggregated data set 190 may be pre-processed such as, e.g., normalization, scaling, missing data imputation, whitening, dimensionality reduction, kernel methods, manifold learning, and/or clustering, for use by the machine learning models or classifiers.”), which under the broadest reasonable interpretation, represents changing the model based on the predetermined events.
	Furthermore, the applicant alleges that even if Morris teaches the claimed elements, there is no reason why Goldstein would be changed or modified to include this feature, however the examiner respectfully disagrees. As stated in the Non-Final Office Action dated 03/31/2021, both prior arts are from the same filed of endeavor of generating dynamic models for predictive analysis of industrial machines or assets. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Morris’ design to utilize patterns incoming data for predictive analysis and machine learning purposes to determine an concurrent of an event or operational conditions in need of monitoring as well as saving operational costs. 

	Applicant’s Argument (D): “The claims recite the intermingling of data from two data sources. 
The Office Action cites Goldstein to allegedly show the claimed intermingling of data. The applicant respectfully disagrees with this assertion for the following reasons.  Goldstein paragraph 87 discusses receiving data and sending the data to a particular data structure by "data mapping." The Office Action also cites Goldstein's mention of "data merging" as teaching the claimed intermingling of data. Although Goldstein does teach receiving data from different sources, Goldstein does not teach that this data is intermingled as claimed. More specifically, data mapping and data merging only describe what occurs after the data is received and not the structure of the data before or as it is received. Goldstein is simply silent as to this feature and is unconcerned with the structure of the data as it arrives. Morris is equally silent.”
	Examiner’s Response: The applicant alleges that Goldstein fails to disclose “intermingling of data from two data sources”, however the examiner respectfully disagrees. As cited in the Non-Final Office Action dated 03/31/2021, Goldstein discloses a “data intake system” to receive data from a plurality of different various sources or assets and “data merging” techniques to merge the data from different assets, which under the broadest reasonable interpretation, represents “intermingling” or mixing the data, refer to [0087 and 0113]. For further evidence, Goldstein discloses receiving data from the one or more assets via a network, which under the broadest reasonable interpretation, represents the “intermingling” data received at one source.
	The examiners notes that the claims merely recite receiving a stream of data, wherein the data are “intermingled”. The claims do not recite how, what type of format, or when the data is being “intermingled” while being received in the data stream. The applicant provides an example in the arguments of how data from two sources X and Y might be intermingled, for example, XXYXYYYXYX. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. However, the examiner notes that support for “intermingling” or “merging” was not found in the drawings or specification. The specification merely recites a circuit to “receive a stream of data”. Accordingly, Goldstein discloses a “data intake system” to receive data from a plurality of intermingling” the data to generate predictive models and apply machine learning techniques. 

	Applicant’s Argument (E): “The claims recite that received data is converted from one domain to another domain. For example, it may be converted from a time domain to a frequency domain. 
Goldstein simply transfers data from one point to another. Although Goldstein mentions the preprocessing of data, he is not concerned with domain transformation as claimed by the applicant. Domain conversion is not the same as preprocessing data. The applicant has also considered Morris and cannot find any discussion of domain conversion for data in Morris.”
	Examiner’s Response:	The applicant alleges that both prior art references fails to disclose the limitation, “transform the at least some of the data from a first domain to a second domain”, however the examiner respectfully disagrees. Although Goldstein was not relied upon for this limitation, for the interests of compact prosecution, the examiner notes that Goldstein discloses “transformation rules” to transform the asset-related data to another format, which under the broadest reasonable interpretation, represents transforming the received data from a first domain to a second domain, refer to [0113 and 0121]. As relied upon, Morris discloses transformation techniques of collected source data to allow predictions of an operational outcome of interests, which under the broadest reasonable interpretation, represents transform the at least some of the data from a first domain to a second domain. For further evidence, Morris discloses tuning the models in-real time at a determined frequency (Morris, [0111], “The processor(s) 200, by executing instructions stored in the model generation module 220, may further be configured to tune the sub-models and the super-model dynamically with incoming real-time or near real-time data. In various embodiments, the tuning may be performed continuously. In other embodiments, the tuning may be performed at a pre-determined frequency.” [0124], “The lead-time for the predictions may be based at least in part on a variety of factors, such as, for example, the frequency and/or granularity of the input parameter data and/or the performance metric targets of the models themselves.”). The claims do not recite a time domain or a frequency domain and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
	Further, the applicant alleges that there is also no reason for changing the proposed Goldstein/Morris combinations so that data is converted from one domain such as time to another domain as frequency, however the examiner respectfully disagrees. As noted above, the claims do not recite a time or a frequency domain, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate Morris’ technique to tune the models at a determined frequency to meet performance targets in real-time (Morris, [0037], “Using the inventive systems and methods a plurality of different statistical approaches can be applied to the contextualized operational data very rapidly, with the result being the substantially accurate identification of the appropriate actionable solution or information for the given operating system, hardware device, or machine under the circumstances relevant during that operational period, that is, substantially in real time.” [0111], “In various embodiments, the tuning may be performed continuously. In other embodiments, the tuning may be performed at a pre-determined frequency. In various embodiments, the sub-models and/or super-model may be trained with source data 172 incoming in real-time or near real-time data to meet performance targets (e.g., performance threshold for false negatives and false positives)”). 

	Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
	The examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The examiner recommends specifying the types of industrial assets, incorporating specific weather related parameters to a “predetermined event”, and specifying which domains are to be included in the transformation method to reflect the inventive concept and to overcome the prior art rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (U.S. Patent Publication No. 2017/0085661 A1) hereinafter Goldstein, in view of Morris et al. (U.S. Patent Publication No. 2016/0350671 A1) hereinafter Morris. 

	Regarding claim 1, Goldstein discloses a method for tuning a model (Goldstein, [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.”) that describes behavior of an industrial machine (Goldstein, [0031], “These assets may be of various different types, examples of which may include transportation machines (e.g., locomotives, aircrafts, semi-trailer trucks, ships, etc.), industrial machines…”), the method comprising: 
	storing a plurality of models (Goldstein, [0036], “In general, the asset-related data source 112 may be or include one or more computer systems that are configured to collect, store, and/or provide data related to the one or more assets 110.” [0122], “In addition, the particular data model used by the mapping function 602 could vary depending on the source of the data (e.g., there may be different data models for different types of assets and/or different types of external data sources).”), the plurality of models including a first original model and a second original model (Goldstein, [0123], “In one example, aspects of the data model may be predefined by the platform provider. In another example, as noted above, aspects of the data model may be defined by the master or seed platform.” – Examiner’s Note: Goldstein discloses predefined data models for a certain type of asset, which under the broadest reasonable interpretation, represents a first and second original model) in a data storage device (Goldstein, [0055], “The central processing unit 206 may be configured to store, access, and execute computer-readable program instructions stored in the data storage 224 to perform the operations of an asset described herein.”), the first original model describing the operation of a first industrial machine and the second original model describing the operation of a second industrial machine (Goldstein, [0063], “The local analytics device 220 may generally be configured to receive and analyze data related to the asset 200 and based on such analysis, may cause one or more operations to occur at the asset 200.”), the first original model being separate from the second original model (Goldstein, [0063], “The local analytics device 220 may generally be configured to receive and analyze data related to the asset 200 and based on such analysis, may cause one or more operations to occur at the asset 200.” [0112], “For instance, according to one embodiment, the master platform may be responsible for defining and distributing one or more data models (or aspects thereof) for use by the other platforms when ingesting and mapping data received from asset-related sources.” – Examiner’s Note: Goldstein discloses particular data models related to the asset, which represents separate models.), wherein the first original model and the second original model do not account for an occurrence of a predetermined event (Goldstein, [0056-0058], “The central processing unit 206 may also be configured to determine whether received sensor and/or actuator signals trigger any abnormal-condition indicators, such as fault codes.” [0142], “A representative example of this category of rule may specify that certain types of asset operating data are to be input into a data science engine that is configured to apply a given data science model (e.g., sensor data and/or abnormal-condition indicators for an asset are to be input into predictive failure model.” – Examiner’s Note: Goldstein discloses the ability to identify abnormal-conditions for the asset, which under the broadest reasonable interpretation, represents the stored original models not accounting for an occurrence of a predetermined event.), the predetermined event being an event that is externally applied to the first industrial machine and does not originate at the first industrial machine but impacts the operation of the first industrial machine (Goldstein, [0122], “These data fields may be configured to accept asset-identifying data as well as various data related to asset operation, such as sensor/actuator data, on-asset event data (e.g., abnormal-condition indicators), location data, inspection/maintenance/repair data, fluid data, weather data, job site data, configuration data, and transaction data, among many other examples. A data model may take other forms as well. In addition, the particular data model used by the mapping function 602 could vary depending on the source of the data (e.g., there may be different data models for different types of assets and/or different types of external data sources).” – Examiner’s Note: Goldstein discloses the data models taking into account source data for the related asset to determine abnormal conditions. Further, Goldstein discloses weather and environmental data related to the asset [0037, 0122], which under the broadest reasonable interpretation, represents events externally applied.), wherein the first industrial machine and the second industrial machine are of different types (Goldstein, [0031], “As shown in FIG. 1, each platform 102, 104, 106 may be configured to receive data from one or more assets 110. These assets may be of various different type.” [0122], “A data model may take other forms as well. In addition, the particular data model used by the mapping function 602 could vary depending on the source of the data (e.g., there may be different data models for different types of assets and/or different types of external data sources).”); 
	receiving a stream of data from the first industrial machine and the second industrial machine (Goldstein, [0083], “The data received by the data intake system 502 may take various forms, examples of which may include analog signals, data streams, and/or network packets.”) at a control circuit (Goldstein, [0054], “Generally, the central processing unit 206 may include one or more processors and/or controllers, which may take the form of a general- or special-purpose processor or controller.”), the stream of data including first data applicable to the first industrial machine and second data being applicable to the second industrial machine (Goldstein, [0083], “As such, the data intake system 502 may be configured to receive asset-related data from various sources, examples of which may include an asset, an asset-related data source, or an organization's existing infrastructure.” [0087], “For example, the data intake system 502 may map the received data into defined data structures and potentially drop any data that cannot be mapped to these data structures.” [0112], “For instance, according to one embodiment, the master platform may be responsible for defining and distributing one or more data models (or aspects thereof) for use by the other platforms when ingesting and mapping data received from asset-related sources.”), wherein the first data and the second data are intermingled (Goldstein, [0087], “As still another example, the data intake system 502 may determine that the received data is related to data already stored in the platform's databases 510 (e.g., a different version of the same data) and then merge the received data and stored data together into one data structure or record.” [0113], “For instance, the master platform may define and distribute logic related to data mapping, data cleansing, de-duplication, data merging, action identification, and/or data splitting, among other pre-processing functions.” [0130-0131] further disclose data merging functions.) and wherein the first data is identified by first features or first labels (Goldstein, [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” – Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.”), and the second data is identified by second features or second labels (Goldstein, [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.”);
	at the control circuit: 
	- (Examiner’s Note: This limitation will be disclosed by Morris.), 
	- determining the first features or the first labels in the first data and the second features or the second labels in the second data (Goldstein, [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” [0083-0085], “The asset-related data received by the data intake system 502 may take various forms. As one example, the asset-related data may include operating data for an asset such as, for example, one or more sensor measurements, one or more actuator measurements, or one or more abnormal-condition indicators.” [0126], “As one possible example, the data health evaluation function 604 may assess the reliability of the received asset-related data by determining what proportion of the received asset-related data was successfully mapped to a data model during the mapping function 602” - Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.” Accordingly, Goldstein discloses processing the asset-related data received in the data stream by the data intake system to identify operating parameters in the data),	
	- based upon the determining, selecting the first original model and not the second original model from the plurality of models for the first data and selecting the second original model and not the first original model for the second data (Goldstein, [0012], “For instance, according to one embodiment, the master platform may be responsible for defining and distributing one or more data models (or aspects thereof) for use by the other platforms when ingesting and mapping data received from asset-related sources.” [0121], “The mapping function 602 may generally serve to map the received asset-related data into one or more data models for use by the platform 500. The data received from a given source such as an asset 110 or an asset-related data source 112 may be in a particular format. The particular format may be a standard or generic format, a format specific to an asset 110 or type of asset 110, a format specific to the asset related data source 112.” [0123], “In addition, the particular data model used by the mapping function 602 could vary depending on the source of the data (e.g., there may be different data models for different types of assets and/or different types of external data sources).” – Examiner’s Note: Ref1 discloses a plurality of different data models for different types of assets. Further, Ref1 discloses mapping the received data to the appropriate model with a specific format, which under the broadest reasonable interpretation, represents selecting one model and not the other, depending on the received asset-related data.); 
(Goldstein, [0032], “This data may take various forms, examples of which may include operating data such as sensor/actuator data and/or abnormal-condition indicators (e.g., fault codes), identifying data for the asset 110, location data for the asset 110, etc.” – Examiner’s Note: Goldstein discloses identifying data related to the asset including abnormal conditions, which represents the predetermined event.), wherein the identifying comprises mapping the first features or first labels to the predetermined event (Goldstein, [0087], “For example, the data intake system 502 may map the received data into defined data structures and potentially drop any data that cannot be mapped to these data structures.”), (Examiner’s Note: This limitation will be disclosed by Morris.), the first features or labels being machine operation, humidity, pressure, temperature, speed, solar spectrum, or acceleration (Goldstein, [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” [0037, 0122] discloses weather data relating to the asset. Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.”);
	- upon detection of the occurrence of the predetermined event in the first data, deriving a modified first model from the first original model based upon the first data (Goldstein, [0065-0066], “In practice, the local analytics device 220 may enable the asset 200 to locally perform advanced analytics and associated operations, such as executing a predictive model and corresponding workflow, that may otherwise not be able to be performed with the other on-asset components.” [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.” – Examiner’s Note: Goldstein discloses the ability to execute and train a data science model (predictive model) based on the received asset-related data, which under the broadest reasonable interpretation, represents deriving a modified model from the original model before determining an abnormal condition or predetermined event.), the modified first model being modified from the first original model to incorporate the predetermined event (Goldstein, [0093], “[0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.”); and
	 - deriving predictions about performance of the first industrial machine utilizing the modified first model (Goldstein, [0065], “In practice, the local analytics device 220 may enable the asset 200 to locally perform advanced analytics and associated operations, such as executing a predictive model and corresponding workflow, that may otherwise not be able to be performed with the other on-asset components.” [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.” [0114], “For instance, the master platform may define and distribute certain predefined rules, workflows, predictive models, or the like.”). 

	Goldstein does not expressly disclose the limitations, “for at least some of the stream of data, applying dynamic pattern recognition and transformation approaches to transform the at least some of the data from a first domain to a second domain” and “the identifying also including determining patterns in the first data linking the first data to the predetermined event”.
	However, Morris discloses for at least some of the stream of data (Morris, [0040], “In some embodiments, raw source data streamed from one or more sensors associated with the operating system, hardware device, or machine can be used.”), applying dynamic pattern recognition and transformation approaches to transform the at least some of the data from a first domain to a second domain (Morris, [0033], “In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time.” [0060], “For example, the source data 172 can include a time series of temperature readings associated with a piece of equipment 112 or process condition of the operating system 110, which has been formatted for processing. The aggregator can be a defined transformation (e.g., a mathematical and/or logical relationship) that transforms/configures the formatted source data 176 into a corresponding feature.”); 
	the identifying also including determining patterns in the first data linking the first data to the predetermined event (Morris, [0033], “In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time.” [0118], “After the super-model 330 is deployed, real-time or near real-time data 340 (e.g., source data 172), as received by the predictive system 160 may be aggregated 188 (FIG. 2B) and applied to the super-model 330. This procedure may generate predictions 350, such as predictions 350 of an upcoming fault, an upcoming operational outcomes of interest within a predetermined time span in the future, no upcoming operational outcomes of interest, no upcoming operational outcomes of interest within the predetermined time span in the future.” – Examiner’s Note: Morris discloses identifying patterns to determine predictions or faults, which under the broadest reasonable interpretation, represents a predetermined event. For further evidence, Morris also discloses utilizing weather and environmental conditions associated with the asset, [0031], “…external weather, environmental temperature proximate to the operating system (such as the temperature of a facility or piece of equipment in which the operating system etc. is incorporated)…”). 
(Morris, [0027], “The prediction methodology herein incorporates one or a plurality of statistical techniques to define the potential occurrence of an event or operational condition in need of monitoring. Included herein are methodologies for the prediction of a variety of predictions where a user would have need of predicting—that is, the “operational outcome of interest,” which, in non-limiting examples include specific events (e.g., machine failure versus non-failure), maintenance signals (e.g., changes in operational parameters over time), classes of events (e.g., high, medium, or low production yield), resource utilization, operational costs and the detection of patterns within some data specific to some phenomenon (e.g., machine deterioration pattern) along with many others.”, refer to instant application [0021]). 

	Regarding claim 2, Goldstein discloses the method of claim 1, wherein the predetermined event is a random event (Goldstein, [0038], “In general, asset-management data sources provide data indicating events or statuses of entities that may affect the operation or maintenance of the one or more assets 110 (e.g., when and where an asset 110 may operate or receive maintenance).” [0056], “The central processing unit 206 may also be configured to determine whether received sensor and/or actuator signals trigger any abnormal-condition indicators, such as fault codes…In practice, the asset 200 may be pre-programmed with the abnormal-condition rules and/or may receive new abnormal-condition rules or updates to existing rules from a computing system, such as the analytics system 220.” [0122], “These data fields may be configured to accept asset-identifying data as well as various data related to asset operation, such as sensor/actuator data, on-asset event data (e.g., abnormal-condition indicators), location data, inspection/maintenance/repair data, fluid data, weather data, job site data, configuration data, and transaction data, among many other examples.” – Examiner’s Note: Goldstein discloses triggering events for abnormal-conditions related to the asset, which under the broadest reasonable interpretation, represents a random event. Further, Goldstein discloses the asset data may be configured to accept abnormal conditions for the asset including weather data, which under the broadest reasonable interpretation, also represents random events.). 
	
	Regarding claim 3, Goldstein discloses method of claim 1, wherein the first features or first labels relate to a physical operating parameter of the first industrial machine (Goldstein, [0049], “In general, a sensor 204 may be configured to detect a physical property, which may be indicative of one or more operating conditions of the asset 200, and provide an indication, such as an electrical signal, of the detected physical property.” [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” – Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.”).

	Regarding claim 5, Goldstein discloses method of claim 1, wherein the control circuit utilizes analytics to derive the first modified model (Goldstein, [0056], “In practice, the asset 200 may be pre-programmed with the abnormal-condition rules and/or may receive new abnormal-condition rules or updates to existing rules from a computing system, such as the analytics system 220.” [0065], “In practice, the local analytics device 220 may enable the asset 200 to locally perform advanced analytics and associated operations, such as executing a predictive model and corresponding workflow, that may otherwise not be able to be performed with the other on-asset components.”).

	Regarding claim 6, Goldstein discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Morris discloses wherein the first original model comprises one or more mathematical equations (Morris, [0039], “The multiple contexts in which the operational data can be provided for analysis greatly increases the quantity of parameters to which the plurality of statistical models can be applied, so as to magnify the ability to resolve the factor(s) that affect the future operation of the operating system, hardware device, or machine.” [0056], “Evaluation of the features allows feature data context values to be dynamically selected to update probability models as the environment or monitored data changes during operation.” [0060], “The aggregator can be a defined transformation (e.g., a mathematical and/or logical relationship) that transforms/configures the formatted source data 176 into a corresponding feature.”).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding claim 7, Goldstein discloses the method of claim 1, wherein the first modified model is a fitted machine learning model (Goldstein, [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.” [0211], “Furthermore, asset data platform 102 may utilize diagnostic and prognostic methods that analyze the original version of the observation data, the predicted version of the observation data, and anomaly detection test results to determine whether the anomalous behavior is indicative of equipment failure. Such diagnostic and prognostic methods include, but are not limited to, time series extrapolation, expert rules, and machine learning techniques.” – Examiner’s Note: “Fitted” merely represents an updated or re-trained model, refer to instant application, [0016]). 

	Regarding claim 8, Goldstein discloses the method of claim 1, wherein the predictions of the first modified model are different than predictions of the first original model even when subjected to same conditions that were used in creating the first original model (Goldstein, [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.” [0211], “Furthermore, asset data platform 102 may utilize diagnostic and prognostic methods that analyze the original version of the observation data, the predicted version of the observation data, and anomaly detection test results to determine whether the anomalous behavior is indicative of equipment failure. Such diagnostic and prognostic methods include, but are not limited to, time series extrapolation, expert rules, and machine learning techniques.” – Examiner’s Note: Goldstein discloses training data science models (predictive models) based on the received asset-related data, which represents the models being subjected to the same conditions. Further, Goldstein discloses analyzing the original version, predicted version (modified/trained model), to determine abnormal conditions or anomalies, which under the broadest reasonable interpretation, represents different predictions identified from the original models based on the trained, updated, and modified models.).  

	Regarding claim 9, Goldstein discloses the method of claim 1, but does not expressly disclose wherein the first original model is updated in real-time.
	However, Morris discloses wherein models are updated in real-time (Morris, [0089], “As described above, the predictive system 160 can be configured to continuously or periodically update the sub-models and/or the super-model based on features evaluated using new data generated from continued operation of the operating system 110 or equipment 112 or associated processes received as real-time or near real-time data operational data 198.”). 
	Refer to the analysis of claim 1 for the motivation to combine references.
	
	Regarding claim 10, Goldstein discloses a system of tuning a model that describes behavior of an industrial machine, the system comprising: 
	a memory device that is configured to (Goldstein, [0077], “In turn, data storage 404 may comprise one or more non-transitory computer-readable storage mediums, examples of which may include volatile storage mediums such as random access memory, registers, cache, etc. and non-volatile storage mediums such as read-only memory, a hard-disk drive, a solid-state drive, flash memory, an optical-storage device, etc.”):
	store a plurality of models (Goldstein, [0036], “In general, the asset-related data source 112 may be or include one or more computer systems that are configured to collect, store, and/or provide data related to the one or more assets 110.” [0122], “In addition, the particular data model used by the mapping function 602 could vary depending on the source of the data (e.g., there may be different data models for different types of assets and/or different types of external data sources).”) including a first original model that describes the operation of a first industrial machine and a second original model that describes the operation of a second industrial machine (Goldstein, [0123], “In one example, aspects of the data model may be predefined by the platform provider. In another example, as noted above, aspects of the data model may be defined by the master or seed platform.” – Examiner’s Note: Goldstein discloses predefined data models for a certain type of asset, which under the broadest reasonable interpretation, represents a first and second original model) in a data storage device (Goldstein, [0055], “The central processing unit 206 may be configured to store, access, and execute computer-readable program instructions stored in the data storage 224 to perform the operations of an asset described herein.”);
(Goldstein, [0063], “The local analytics device 220 may generally be configured to receive and analyze data related to the asset 200 and based on such analysis, may cause one or more operations to occur at the asset 200.” [0112], “For instance, according to one embodiment, the master platform may be responsible for defining and distributing one or more data models (or aspects thereof) for use by the other platforms when ingesting and mapping data received from asset-related sources.” – Examiner’s Note: Goldstein discloses particular data models related to the asset, which represents separate models.); 
	wherein the first original model and the second original model do not account for an occurrence of a predetermined event (Goldstein, [0056-0058], “The central processing unit 206 may also be configured to determine whether received sensor and/or actuator signals trigger any abnormal-condition indicators, such as fault codes.” [0142], “A representative example of this category of rule may specify that certain types of asset operating data are to be input into a data science engine that is configured to apply a given data science model (e.g., sensor data and/or abnormal-condition indicators for an asset are to be input into predictive failure model.” – Examiner’s Note: Goldstein discloses the ability to identify abnormal-conditions for the asset, which under the broadest reasonable interpretation, represents the stored original models not accounting for an occurrence of a predetermined event.), the predetermined event being an event that is externally applied to the first industrial machine and does not originate at the first industrial machine but impacts the operation of the first industrial machine (Goldstein, [0122], “These data fields may be configured to accept asset-identifying data as well as various data related to asset operation, such as sensor/actuator data, on-asset event data (e.g., abnormal-condition indicators), location data, inspection/maintenance/repair data, fluid data, weather data, job site data, configuration data, and transaction data, among many other examples. A data model may take other forms as well. In addition, the particular data model used by the mapping function 602 could vary depending on the source of the data (e.g., there may be different data models for different types of assets and/or different types of external data sources).” – Examiner’s Note: Goldstein discloses the data models taking into account source data for the related asset to determine abnormal conditions. Further, Goldstein discloses weather and environmental data related to the asset [0037, 0122, which under the broadest reasonable interpretation, represents events externally applied.), wherein the first industrial machine and the second industrial machine are of different types (Goldstein, [0031], “As shown in FIG. 1, each platform 102, 104, 106 may be configured to receive data from one or more assets 110. These assets may be of various different type.” [0122], “A data model may take other forms as well. In addition, the particular data model used by the mapping function 602 could vary depending on the source of the data (e.g., there may be different data models for different types of assets and/or different types of external data sources).”); 
	wherein the predetermined event is not accounted for in the first original model and the second industrial model (Goldstein, [0056-0058], “The central processing unit 206 may also be configured to determine whether received sensor and/or actuator signals trigger any abnormal-condition indicators, such as fault codes.” [0142], “A representative example of this category of rule may specify that certain types of asset operating data are to be input into a data science engine that is configured to apply a given data science model (e.g., sensor data and/or abnormal-condition indicators for an asset are to be input into predictive failure model.” – Examiner’s Note: Goldstein discloses the ability to identify abnormal-conditions for the asset, which under the broadest reasonable interpretation, represents the stored original models not accounting for an occurrence of a predetermined event.),
	a processing device that is coupled to the data storage device, the processing device being configured to (Goldstein, [0055], “The central processing unit 206 may be configured to store, access, and execute computer-readable program instructions stored in the data storage 224 to perform the operations of an asset described herein.”): 
(Examiner’s Note: This limitation will be disclosed by Morris.); 
	Response to Final Office Action mailed October 19, 2020 - receive a stream of data from the first industrial machine and the second industrial machine (Goldstein, [0083], “The data received by the data intake system 502 may take various forms, examples of which may include analog signals, data streams, and/or network packets.”), wherein the first data and the second data are intermingled (Goldstein, [0087], “As still another example, the data intake system 502 may determine that the received data is related to data already stored in the platform's databases 510 (e.g., a different version of the same data) and then merge the received data and stored data together into one data structure or record.” [0113], “For instance, the master platform may define and distribute logic related to data mapping, data cleansing, de-duplication, data merging, action identification, and/or data splitting, among other pre-processing functions.” [0130-0131] further disclose data merging functions.) and wherein the first data is identified by first features or first labels (Goldstein, [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” – Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.”) and the second data is identified by second features or second labels (Goldstein, [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” – Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.”);
	-determine the first features or the first labels in the first data and the second features or the second labels in the second data (Goldstein, [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” [0083-0085], “The asset-related data received by the data intake system 502 may take various forms. As one example, the asset-related data may include operating data for an asset such as, for example, one or more sensor measurements, one or more actuator measurements, or one or more abnormal-condition indicators.” [0126], “As one possible example, the data health evaluation function 604 may assess the reliability of the received asset-related data by determining what proportion of the received asset-related data was successfully mapped to a data model during the mapping function 602” - Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.” Accordingly, Goldstein discloses processing the asset-related data received in the data stream by the data intake system to identify operating parameters in the data),
	- based upon the determining, select the first original model and not the second original model from the plurality of models for the first data and select the second original model and not the first original model for the second data (Goldstein, [0012], “For instance, according to one embodiment, the master platform may be responsible for defining and distributing one or more data models (or aspects thereof) for use by the other platforms when ingesting and mapping data received from asset-related sources.” [0121], “The mapping function 602 may generally serve to map the received asset-related data into one or more data models for use by the platform 500. The data received from a given source such as an asset 110 or an asset-related data source 112 may be in a particular format. The particular format may be a standard or generic format, a format specific to an asset 110 or type of asset 110, a format specific to the asset related data source 112.” [0123], “In addition, the particular data model used by the mapping function 602 could vary depending on the source of the data (e.g., there may be different data models for different types of assets and/or different types of external data sources).” – Examiner’s Note: Ref1 discloses a plurality of different data models for different types of assets. Further, Ref1 discloses mapping the received data to the appropriate model with a specific format, which under the broadest reasonable interpretation, represents selecting one model and not the other, depending on the received asset-related data.);
	- identify the predetermined event in the first data (Goldstein, [0032], “This data may take various forms, examples of which may include operating data such as sensor/actuator data and/or abnormal-condition indicators (e.g., fault codes), identifying data for the asset 110, location data for the asset 110, etc.” – Examiner’s Note: Goldstein discloses identifying data related to the asset including abnormal conditions, which represents the predetermined event.), wherein the identifying comprises mapping the first features or first labels to the predetermined event (Goldstein, [0087], “For example, the data intake system 502 may map the received data into defined data structures and potentially drop any data that cannot be mapped to these data structures.”), , the first features or labels being machine operation, humidity, pressure, temperature, speed, solar spectrum, or acceleration (Goldstein, [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” [0037, 0122] discloses weather data relating to the asset. Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.”), 
	- upon detection of the occurrence of the predetermined event in the first data, derive a modified first model from the original first model based upon the first data (Goldstein, [0065-0066], “In practice, the local analytics device 220 may enable the asset 200 to locally perform advanced analytics and associated operations, such as executing a predictive model and corresponding workflow, that may otherwise not be able to be performed with the other on-asset components.” [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.” – Examiner’s Note: Goldstein discloses the ability to execute and train a data science model (predictive model) based on the received asset-related data, which under the broadest reasonable interpretation, represents deriving a modified model from the original model before determining an abnormal condition or predetermined event.), the modified first model being modified from the first original model to incorporate taking into account the predetermined event (Goldstein, [0093], “[0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.”); and
	- derive predictions about performance of the first industrial machine utilizing the modified first model (Goldstein, [0065], “In practice, the local analytics device 220 may enable the asset 200 to locally perform advanced analytics and associated operations, such as executing a predictive model and corresponding workflow, that may otherwise not be able to be performed with the other on-asset components.” [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.” [0114], “For instance, the master platform may define and distribute certain predefined rules, workflows, predictive models, or the like.”).

	Goldstein does not expressly disclose the limitations, “for at least some of the stream of data, apply dynamic pattern recognition and transformation approaches to transform the at least some of the data from a first domain to a second domain” and “the identifying also including determining patterns in the first data linking the first data to the predetermined event”.
	However, Morris discloses for at least some of the stream of data (Morris, [0040], “In some embodiments, raw source data streamed from one or more sensors associated with the operating system, hardware device, or machine can be used.”), apply dynamic pattern recognition and transformation approaches to transform the at least some of the data from a first domain to a second domain (Morris, [0033], “In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time.” [0060], “For example, the source data 172 can include a time series of temperature readings associated with a piece of equipment 112 or process condition of the operating system 110, which has been formatted for processing. The aggregator can be a defined transformation (e.g., a mathematical and/or logical relationship) that transforms/configures the formatted source data 176 into a corresponding feature.”);
	the identifying also including determining patterns in the first data linking the first data to the predetermined event (Morris, [0033], “In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time.” [0118], “After the super-model 330 is deployed, real-time or near real-time data 340 (e.g., source data 172), as received by the predictive system 160 may be aggregated 188 (FIG. 2B) and applied to the super-model 330. This procedure may generate predictions 350, such as predictions 350 of an upcoming fault, an upcoming operational outcomes of interest within a predetermined time span in the future, no upcoming operational outcomes of interest, no upcoming operational outcomes of interest within the predetermined time span in the future.” – Examiner’s Note: Morris discloses identifying patterns to determine predictions or faults, which under the broadest reasonable interpretation, represents a predetermined event. For further evidence, Morris also discloses utilizing weather and environmental conditions associated with the asset, [0031], “…external weather, environmental temperature proximate to the operating system (such as the temperature of a facility or piece of equipment in which the operating system etc. is incorporated)…”). 
	Goldstein and Morris are each and respectively analogous to the instant application because they are from the same field of endeavor of generating dynamic models for predictive analysis of industrial machines or assets.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Morris’s design of applying dynamic pattern recognition techniques into the design of Goldstein to utilize the incoming data for predictive analysis and machine learning purposes (Morris, [0027], “The prediction methodology herein incorporates one or a plurality of statistical techniques to define the potential occurrence of an event or operational condition in need of monitoring. Included herein are methodologies for the prediction of a variety of predictions where a user would have need of predicting—that is, the “operational outcome of interest,” which, in non-limiting examples include specific events (e.g., machine failure versus non-failure), maintenance signals (e.g., changes in operational parameters over time), classes of events (e.g., high, medium, or low production yield), resource utilization, operational costs and the detection of patterns within some data specific to some phenomenon (e.g., machine deterioration pattern) along with many others.”, refer to instant application [0021]). 

	Regarding claim 11, Goldstein discloses the system of claim 10, wherein the predetermined event is a random event (Goldstein, [0038], “In general, asset-management data sources provide data indicating events or statuses of entities that may affect the operation or maintenance of the one or more assets 110 (e.g., when and where an asset 110 may operate or receive maintenance).” [0056], “The central processing unit 206 may also be configured to determine whether received sensor and/or actuator signals trigger any abnormal-condition indicators, such as fault codes…In practice, the asset 200 may be pre-programmed with the abnormal-condition rules and/or may receive new abnormal-condition rules or updates to existing rules from a computing system, such as the analytics system 220.” [0122], “These data fields may be configured to accept asset-identifying data as well as various data related to asset operation, such as sensor/actuator data, on-asset event data (e.g., abnormal-condition indicators), location data, inspection/maintenance/repair data, fluid data, weather data, job site data, configuration data, and transaction data, among many other examples.” – Examiner’s Note: Goldstein discloses triggering events for abnormal-conditions related to the asset, which under the broadest reasonable interpretation, represents a random event. Further, Goldstein discloses the asset data may be configured to accept abnormal conditions for the asset including weather data, which under the broadest reasonable interpretation, also represents random events.).

	Regarding claim 12, Goldstein discloses the system of claim 10, wherein the first features or first labels relate to a physical operating parameter of the first industrial machine (Goldstein, [0049], “In general, a sensor 204 may be configured to detect a physical property, which may be indicative of one or more operating conditions of the asset 200, and provide an indication, such as an electrical signal, of the detected physical property.” [0051], “Additionally, various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration…” – Examiner’s Note: Under the broadest reasonable interpretation, features and labels merely represent data relating to the operating parameters of the asset. The applicant provides examples of features or labels as operating parameters, refer to instant application, [0049], “In examples, the features or labels relate to a physical operating parameter of the industrial machine. For instance, the physical parameter may be a temperature, pressure, speed, or acceleration.”).

	Regarding claim 14, Goldstein discloses the system of claim 10, wherein the control circuit utilizes analytics to derive the first modified model (Goldstein, [0056], “In practice, the asset 200 may be pre-programmed with the abnormal-condition rules and/or may receive new abnormal-condition rules or updates to existing rules from a computing system, such as the analytics system 220.” [0065], “In practice, the local analytics device 220 may enable the asset 200 to locally perform advanced analytics and associated operations, such as executing a predictive model and corresponding workflow, that may otherwise not be able to be performed with the other on-asset components.”).

	Regarding claim 15, Goldstein discloses the system of claim 10, but does not expressly disclose the further limitations.
	However, Morris discloses wherein the first original model comprises one or more mathematical equations (Morris, [0039], “The multiple contexts in which the operational data can be provided for analysis greatly increases the quantity of parameters to which the plurality of statistical models can be applied, so as to magnify the ability to resolve the factor(s) that affect the future operation of the operating system, hardware device, or machine.” [0056], “Evaluation of the features allows feature data context values to be dynamically selected to update probability models as the environment or monitored data changes during operation.” [0060], “The aggregator can be a defined transformation (e.g., a mathematical and/or logical relationship) that transforms/configures the formatted source data 176 into a corresponding feature.”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 16, Goldstein discloses the system of claim 10, wherein the first modified model is a fitted machine learning model (Goldstein, [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.” [0211], “Furthermore, asset data platform 102 may utilize diagnostic and prognostic methods that analyze the original version of the observation data, the predicted version of the observation data, and anomaly detection test results to determine whether the anomalous behavior is indicative of equipment failure. Such diagnostic and prognostic methods include, but are not limited to, time series extrapolation, expert rules, and machine learning techniques.” – Examiner’s Note: “Fitted” merely represents an updated or re-trained model, refer to instant application, [0016]).

	Regarding claim 17, Goldstein discloses the system of claim 10, wherein the predictions of the first modified model are different than predictions of the first original model even when subjected to same conditions that were used in creating the first original model (Goldstein, [0093], “As another example, based on the received asset-related data, the data analysis system 504 may train and/or execute a data science model (e.g., a predictive model), which may be implemented in a data science engine.” [0211], “Furthermore, asset data platform 102 may utilize diagnostic and prognostic methods that analyze the original version of the observation data, the predicted version of the observation data, and anomaly detection test results to determine whether the anomalous behavior is indicative of equipment failure. Such diagnostic and prognostic methods include, but are not limited to, time series extrapolation, expert rules, and machine learning techniques.” – Examiner’s Note: Goldstein discloses training data science models (predictive models) based on the received asset-related data, which represents the models being subjected to the same conditions. Further, Goldstein discloses analyze the original version, predicted version, which represents the modified/trained model, to determine abnormal conditions or anomalies, which under the broadest reasonable interpretation, represents different predictions from the original models based on the trained, updated, and modified models.  

	Regarding claim 18, Goldstein discloses the system of claim 10, but does not expressly disclose wherein the first original model is updated in real-time.
	However, Morris discloses wherein models are updated in real-time (Morris, [0089], “As described above, the predictive system 160 can be configured to continuously or periodically update the sub-models and/or the super-model based on features evaluated using new data generated from continued operation of the operating system 110 or equipment 112 or associated processes received as real-time or near real-time data operational data 198.”). 
	Refer to the analysis of claim 1 for the motivation to combine references.

Conclusion
	Claims 1-3, 5-12, and 14-18 are rejected.

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Strohmenger et al. (U.S. Patent Publication No. 2016/0274553 A1) discloses a cloud-based modeler component that generates interactive models of an industrial automation system(s) (IAS(s)) is presented. An interactive model facilitates remote viewing of, interaction with, troubleshooting of problems with, or optimization of industrial assets of an IAS.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        09/15/2021